Title: Thomas Jefferson to Henry Wheaton, 29 September 1810
From: Jefferson, Thomas
To: Wheaton, Henry


          
            Monticello Sep. 29. 10.
          
           Th: Jefferson presents his compliments & his thanks to mr Wheaton for the pamphlet he was so kind as to send him, & which he has read with pleasure. he rejoices over every publication wherein such sentiments are expressed. while these prevail, all is safe, and he believes they will prevail through many & many ages. he is particularly thankful for the obliging expressions in mr Wheaton’s letter, and prays him to accept the assurances of his great respect.
         